Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications:  amendment filed on December 9, 2021.
	This application has been examined.  Claims 1-24 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	Claims 1-5, 11, 14-18, 21, 23-24 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Brown et al. (US Pat No. 10,474,213).  
In regard to claim 1, Brown et al. disclose a self-powered system comprising: an energy harvester (item 210 of figure 4) adapted to supply harvested energy as an output for storage at an energy storage (as shown in Fig. 4, which is reproduced below for ease of reference and convenience, Brown discloses the energy collection procedures 236 are used to control and manage energy collection and storage, such as by (i) monitoring the voltage and current produced by the collector 210 and, based on the known properties of the collector 210, determining the intensity of the input energy (light, heat, motion, etc.) to the collector 210 as well as the overall energy being made available to the SPD 200, (ii) ensuring that the current drawn from the collector 210 is adjusted to maximize the power extracted from the collector 210, (iii) ensuring that the storage device 214 (if present) is properly charged, and/or (iv) monitoring and controlling the available energy stored in the battery 214, etc.  See col. 11, lines 50-61, col. 13, lines 16-42);

    PNG
    media_image1.png
    1022
    767
    media_image1.png
    Greyscale

and a scheduler, the scheduler being made up of, at least in part, hardware of the energy-aware system, the scheduler operable to schedule execution of operations performed by the energy-aware system (in Brown, the SPDs 102 may be in communication with the remote device(s) 104. The SPDs 102 may store updated the scheduling data communicated by the remote device(s) 104 in the memory 204. For example, the SPDs may communicate periodically, as new information is available to send, and/or at pre-determined time periods. The remote device(s) 104 may receive updates about incoming activities involving the resources assigned to the SPDs 102. For example, a mobile instrument station may start signaling and/or flagging that the resource (e.g., the mobile instrument station) should be moved to a new location (e.g., to be used for a different activity). See col. 41, lines 24-66), wherein the scheduler is configured (in Brown, a power-aware data collection process. The method 800 comprises a step (or state) 802, a step (or state) 804, a decision step (or state) 806, a step (or state) 808, a step (or state) 810, a step (or state) 812, a step (or state) 814, a step (or state) 816, and a step (or state) 818. The step 802 starts the data collection mode cycle. Next, the step 804 collects and stores energy. Next, the step 806 determines if enough energy has been stored to perform a minimum predicted operation based on the predicted power needs. If not, the method 800 moves to the step 808. The step 808 may perform a number of prioritization rules based on a power budget. For example, the step 808 may activate/deactivate one or more components, adjust the duty cycle and/or timing interval, adjust a voltage on the components or other power saving parameters (or rules). If there is enough energy stored for the predicted power needs, the method 800 moves to the state 810. The decision state 810 determines if the conditions are still met to remain in the data collection mode. If not, the method 800 moves to the state 812, which returns to the lower power mode. If the conditions are still met, the method 800 moves to the state 814. The state 814 stores and processes sensor data. Next, the decision state 816 determines if the communication conditions have been met. If not, the method 800 moves back to the state 802. If the communication conditions have been met, the method 800 moves to the state 818. The state 818 starts the communication mode (to be described in more detail in connection with FIG. 14).  See col. 27, lines 10-65); and cause initiation of execution of at least a portion of one of the operations when the start voltage of the one of the operations levels is lower than or equal to the current voltage level (in Brown, the SPDs 102 may be assigned and/or paired with every possible resource. Assigning the SPDs 102 to each resource provides each resource with an ability to self-monitor, switch to stand-by mode and/or wake from Bodasp when the resource is scheduled to be used. Using the SPDs 102, the resource may communicate with the remote device(s) 104. The SPDs 102 may select one or more modes based on the scheduling data. For example, the SPDs 102 may enter an active state during an activity and/or an inactive (e.g., low-power) mode during an activity based on whether the assigned resource is used for the particular activity.  See col. 14, lines 1-67, col. 15, line 63 through col. 16, line 23; col. 41, lines 24-66).
In regard to claims 2, 24, Brown et al. disclose wherein the start voltage level indicates that execution of the one of the operations can proceed (in Brown, the SPDs 102 may be assigned and/or paired with every possible resource. Assigning the SPDs 102 to each resource provides each resource with an ability to self-monitor, switch to stand-by mode and/or wake from sBodasp when the resource is scheduled to be used. Using the SPDs 102, the resource may communicate with the remote device(s) 104. The SPDs 102 may select one or more modes based on the scheduling data. For example, the SPDs 102 may enter an active state during an activity and/or an inactive (e.g., low-power) mode during an activity based on whether the assigned resource is used for the particular activity.  See col. 14, lines 1-67, col. 41, lines 24-66).
In regard to claim 3, Brown et al. disclose further a retention memory configured to maintain data used by at least partially executed operations, wherein the retention memory is continuously powered on (in Brown, this circuitry typically includes non-volatile memory to retain programmed memory 204 functionality, event logs, and/or data, even after a period of power that is insufficient for continued operation. In some embodiments, the data contained in memory 204 may be updated while the SPD is deployed, in response to either local and/or remote instigation, allowing new and/or different capabilities to be added to the functionality. See col. 7, line 64 through col. 8, line 13).
In regard to claim 4, Brown et al. disclose wherein each of the operations when executed are executed by any one of: a microcontroller and a system on chip (SoC) (in Brown, a self-powered devices 102 shown in FIG. 1. SPD 200 contains a plurality of components, such as at least one central processing unit (CPU) 202.  See col. 7, lines 47-66).
In regard to claim 5, Brown et al. disclose wherein each of the operations includes any one of: a process, a sub-process, and a routine (in Brown, the various sensors 160a-160n may be configured in one of a number of categories, such as a logical condition, a fluid/gas level, a biological process, etc. The logical conditions may be further configured to receive signals from devices such as a beacon, a proximity sensor, a location sensor, a vibration sensor, an acceleration sensor, a position/direction sensor, a displacement velocity sensor, a magnetic field sensor, a temperature sensor, a physical pressure sensor, an air pressure sensor, a force/strain sensor, a moisture/humidity sensor, etc. See col. 7, lines 23-46).
In regard to claims 11, 21, Brown et al. disclose wherein the start voltage level is set differently for at least two different ones of the operations (in Brown, a high-rate of power consumption when active may be more than offset by the low power consumption from remaining in sBodasp mode the majority of the time and powering the subsystem for the minimum time necessary to affect communication. Thus, for a given amount of data to be transferred, some implementations of the network interface may have a high power-per-unit-of-time cost but may still be efficient in the cost of the power per bit communicated.  See col. 17, line 56 through col. 18, line 15).
(in Brown, the network interface 218 and/or wireless transceiver 206 may include hardware as well as associated firmware and/or software components. The network interface 218 provides communications connectivity to the remainder of the system 100 (FIG. 1) via wired connections, while the wireless transceiver 206 and antenna 208 provide communications connectivity to the remainder of the system 100 (FIG. 1) via wireless connections. See col. 9, lines 43-57).
In regard to claim 15, Brown et al. disclose the energy storage (in Brown, the energy converter 212 is electrically coupled to the collector 210 and the optional energy storage device 214. The converter 212 converts the energy collected by the collector 210 into a form that is usable by the SPD 200. Typically, this conversion is from one voltage to another, for example from the maximum power voltage (Vmax) of the PV cell(s) to the appropriate supply voltage(s) of the rest of the subsystems in the SPD 200. The storage device 214, which may more generally include an energy storage device such as a battery or capacitor, stores the converted energy for later use by the SPD 200.   See col. 9, lines 17-34).
In regard to claim 16, Brown et al. disclose further a radio frequent (RF) transceiver that is operable by a least one of operations performed by the energy-aware system to at least one of transmit data and receive (in Brown, the network interface 218 and/or wireless transceiver 206 may include hardware as well as associated firmware and/or software components. The network interface 218 provides communications connectivity to the remainder of the system 100 (FIG. 1) via wired connections, while the wireless transceiver 206 and antenna 208 provide communications connectivity to the remainder of the system 100 (FIG. 1) via wireless connections. See col. 9, lines 43-57).
(in Brown, the average current drawn from the collector 210 (FIG. 4), I.sub.PV, is now maintained at approximately I.sub.MAX, the average voltage on the capacitor 510 (and the collector 210 in FIG. 4) is, therefore, approximately V.sub.MAX. The value of the capacitor 510 is chosen such that the variation in voltage is small enough to be acceptably close to V.sub.MAX.  See col. 14, lines 36-67).
In regard to claim 18, Brown et al. disclose a method for operating a scheduler of an energy-aware system that further comprises an energy harvester adapted to supply harvested energy as output for storage at an energy storage (as shown in Fig. 4, which is reproduced below for ease of reference and convenience, Brown discloses the energy collection procedures 236 are used to control and manage energy collection and storage, such as by (i) monitoring the voltage and current produced by the collector 210 and, based on the known properties of the collector 210, determining the intensity of the input energy (light, heat, motion, etc.) to the collector 210 as well as the overall energy being made available to the SPD 200, (ii) ensuring that the current drawn from the collector 210 is adjusted to maximize the power extracted from the collector 210, (iii) ensuring that the storage device 214 (if present) is properly charged, and/or (iv) monitoring and controlling the available energy stored in the battery 214, etc.  See col. 11, lines 50-61, col. 13, lines 16-42);

    PNG
    media_image1.png
    1022
    767
    media_image1.png
    Greyscale

the method, comprising: determining if a current voltage level at the energy storage included in the energy-aware system is higher than a start voltage level (in Brown, a power-aware data collection process. The method 800 comprises a step (or state) 802, a step (or state) 804, a decision step (or state) 806, a step (or state) 808, a step (or state) 810, a step (or state) 812, a step (or state) 814, a step (or state) 816, and a step (or state) 818. The step 802 starts the data collection mode cycle. Next, the step 804 collects and stores energy. Next, the step 806 determines if enough energy has been stored to perform a minimum predicted operation based on the predicted power needs. If not, the method 800 moves to the step 808. The step 808 may perform a number of prioritization rules based on a power budget. For example, the step 808 may activate/deactivate one or more components, adjust the duty cycle and/or timing interval, adjust a voltage on the components or other power saving parameters (or rules). If there is enough energy stored for the predicted power needs, the method 800 moves to the state 810. The decision state 810 determines if the conditions are still met to remain in the data collection mode. If not, the method 800 moves to the state 812, which returns to the lower power mode. If the conditions are still met, the method 800 moves to the state 814. The state 814 stores and processes sensor data. Next, the decision state 816 determines if the communication conditions have been met. If not, the method 800 moves back to the state 802. If the communication conditions have been met, the method 800 moves to the state 818. The state 818 starts the communication mode (to be described; and causing initiation of execution of at least a portion of one of the operations when the start voltage of the one of the operations levels is lower than or equal to the current voltage level (in Brown, the SPDs 102 may be assigned and/or paired with every possible resource. Assigning the SPDs 102 to each resource provides each resource with an ability to self-monitor, switch to stand-by mode and/or wake from Bodasp when the resource is scheduled to be used. Using the SPDs 102, the resource may communicate with the remote device(s) 104. The SPDs 102 may select one or more modes based on the scheduling data. For example, the SPDs 102 may enter an active state during an activity and/or an inactive (e.g., low-power) mode during an activity based on whether the assigned resource is used for the particular activity.  See col. 14, lines 1-67, col. 15, line 63 through col. 16, line 23; col. 41, lines 24-66).

	Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art. 
Ascertaining the differences between the prior art and the claims at issue. 
Resolving the level of ordinary skill in the pertinent art. 
Considering objective evidence present in the application indicating obviousness or nonobviousness. 

	Claims 6-10, 12-13, 19-20, 22, 24 are rejected under pre-AIA  35 U.S.C. § 103 (a) as being unpatentable over Brown et al. in view of Bodas et al. (US Pub No. 2016/056780).   
In order to expedite and avoid piecemeal prosecution, the following rejection is made to the extent that the claims are understood, by considering those elements which are understood and interpreting their function in a manner which is consistent with the recited goals of the claims, and then applying the best available art.
In regard to claim 6, Brown et al. disclose the claimed subject matter as discussed above rejection except the teaching of wherein each of the execution functions integrated in the SoC operate in a different power domain.  However Bodas et al. disclose wherein each of the execution functions integrated in the SoC operate in a different power domain ((as shown in Fig. 4, which is reproduced below for ease of reference and convenience, Brown discloses a utility management facility (e.g., as determined by a system administrator or management software such as a datacenter manager). Typically, the P.sub.sys is used to run one or more of the jobs requested by one or more users. Each job includes a power policy to assist the system 100 in allocating power for the job and aid in the management of the one or more jobs being run by the system 100. See para 50, 55).

    PNG
    media_image2.png
    534
    732
    media_image2.png
    Greyscale


In regard to claim 7, Bodas et al. disclose wherein execution of the at least one of the operations in the SoC powers only a single power domain (in Bodas, a scheduler may not be able to suspend or kill certain jobs due to inadequate power. There are two categories of such "special" jobs: jobs with no power limit and jobs that cannot be suspended. The power aware scheduler reserves power for such jobs before distributing the remaining power to rest of the jobs. The amount of reserved power for each "special" job is called the Minimum Required Power (MRP). For jobs with a power limit, MRP is one of a PMP or a workload max power. For a job that cannot be suspended the MRP is the power necessary to operate the job at the lowest frequency. MRP is zero for all other jobs. In one embodiment, jobs that run without a power limit are not affected by a reduction in P.sub.SYS. Jobs that can be suspended may get suspended when P.sub.SYS reduces. Jobs that cannot be suspended may drop to the lowest frequency. P.sub.SYS may even drop to such a low level that the system cannot continue to run the "special" jobs. This could happen when the utility reduces its power allocation or a failure occurs in the power-delivery or cooling infrastructure. These can be avoided by using the demand/response interface to communicate the MRP for the system while ensuring high reliability and availability of the infrastructure.  See para 94, 114).  Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Bodas et al. into the teachings of Brown et al. because each of Bodas et al. and Brown et al. teach the energy conservation for the electronic system. Bodas et al. and Brown et al. are both attempting to address the power consumption and power conservation. Further, a person of ordinary skill in the art would have been motivated to combine Bodas et al. with Brown et al. because combining the prior art elements of Bodas et al. with Brown et al. according to known methods would have yielded predictable results, using the techniques of Bodas et al. would have improved Brown et al. in the same way, and applying the techniques of Bodas et al. to improve Brown et al. would have yielded predictable results (e.g. there are continuing efforts to make the system as such more efficient, to improve the energy management for the system and predictive power management for the system). [See MPEP 2143].
In regard to claim 8, Bodas et al. disclose wherein the scheduler is implemented by at least one of a microcontroller of the energy-aware system and a system on chip (SoC) of the energy-aware system (in Bodas, these components are fabricated onto a single system-on-a-chip (SoC) die rather than a motherboard.  See para 311-312).  Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Bodas et al. into the teachings of Brown et al. because each of Bodas et al. and Brown et al. teach the energy conservation for the electronic system. Bodas et al. and Brown et al. are both attempting to address the 
In regard to claims 9, 19, Bodas et al. disclose wherein the scheduler is further configured to: select the one of the operations for execution based on a predefined order for execution of the operations (in Bodas, the administrative policies guide the management of running the jobs by providing an over-arching policy that defines the operation of the system 100. Examples of policies that may be included in the administrative policies 112 include, but are not limited or restricted to, (1) maximize utilization of all hardware and software resources (e.g., instead of running fewer jobs at high power and leaving resources unused, run as many jobs as possible to use as much of the resources as possible); (2) a job with no power limit is given the highest priority among all running jobs; and/or (3) suspended jobs are at higher priority for resumption. Such administrative policies govern the way the system 100 may schedule, launch, suspend and re-launch one or more jobs.  See para 56).  Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Bodas et al. into the teachings of Brown et al. because each of Bodas et al. and Brown et al. teach the energy conservation for the electronic system. Bodas et al. and Brown et al. are both attempting to address the power consumption and power 
In regard to claims 10, 20, 24, Bodas et al. disclose wherein the start voltage level is a minimum required voltage level required to start execution of one of the operations, and wherein the start voltage level is dynamically adjusted (in Bodas, based upon available power, the scheduler calculates a best frequency for a job. When dynamic power monitoring is used, the workload manager may raise or lower the frequency while the job is running based upon increase or decrease in the available power. If the available power falls below the specified minimum power threshold, the job is suspended or terminated. An advantage of the min-Power mode and the max Power mode is that they reduce the burden on the user to guess the right frequency. Secondly, with dynamic power monitoring, the workload manager can improve performance by raising frequency. The frequency can be altered based upon power consumed by the workload while running the job. In one embodiment, to start a job, the power aware scheduler relies on calibration and estimation of power requirements, as described above.  See para 131-132).  Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Bodas et al. into the teachings of Brown et al. because each of Bodas et al. and Brown et al. teach the energy conservation for 
In regard to claims 12, 22, Bodas et al. disclose wherein the scheduler is configured to schedule execution of the one of the operations during an execution cycle, and wherein during the execution thereof the available energy at the power storage is sufficient to at least start execution of the at least one operation (in Bodas, a power availability for the system 100 is determined to reserve power for jobs that have started and cannot be suspended. The power aware scheduler is used to manage jobs with and without power limits. A power-aware scheduler is used to estimate the power required to run a job. Power-performance calibration of nodes is used to develop such an estimate. In one embodiment, the power estimate is determined based upon power-performance data collected on sample workloads or past runs of the job. Although the estimate may have a built-in guard band, actual power consumption of the job can be different. Job-level power monitoring assesses differences between the estimate and actual power consumption. Such assessments create opportunities to fine-tune power allocations to each job.  See para 57).  Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Bodas et al. into the teachings of Brown et al. because each of Bodas et al. and Brown et al. teach the energy conservation for the electronic system. Bodas et al. and Brown et al. are both attempting to address the power consumption and power conservation. Further, a person of ordinary skill in the art would have been motivated to combine Bodas et al. with Brown et al. because combining the prior art elements of Bodas et al. with Brown et al. according to known methods would have yielded predictable results, using the techniques of Bodas et al. would have improved Brown et al. in the same way, and applying the techniques of Bodas et al. to improve Brown et al. would have yielded predictable results (e.g. there are continuing efforts to make the system as such more efficient, to improve the energy management for the system and predictive power management for the system). [See MPEP 2143].
In regard to claim 13, Bodas et al. disclose wherein each operation scheduled for execution loads a context from the retention memory and writes result of the execution in the retention memory (in Bodas, a utility management facility (e.g., as determined by a system administrator or management software such as a datacenter manager). Typically, the P.sub.sys is used to run one or more of the jobs requested by one or more users. Each job includes a power policy to assist the system 100 in allocating power for the job and aid in the management of the one or more jobs being run by the system 100. See para 50, 55). Therefore, it would have been obvious to a person of an ordinary skill in the art at the time the invention was made to have combined the teachings of Bodas et al. into the teachings of Brown et al. because each of Bodas et al. and Brown et al. teach the energy conservation for the electronic system. Bodas et al. and Brown et al. are both attempting to address the power consumption and power conservation. Further, a person of ordinary skill in the art would have been motivated to combine Bodas et al. with Brown et al. because combining the prior art elements of Bodas et al. with Brown et al. according to known methods would have yielded predictable results, using the techniques of Bodas et al. would have improved Brown et al. in the same way, and applying the techniques of Bodas et al. to improve Brown et al. would have yielded predictable results (e.g. there are continuing efforts to make the system as such more efficient, to improve the energy management for the system and predictive power management for the system). [See MPEP 2143].

Examiner's note:

Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passages as taught by the prior art or disclosed by the Examiner.

Response to Amendment
	Applicant’s arguments, see on pages 6-12, filed on December 9, 2021, with respect to the rejection of claims 1-24 under 35USC102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Brown.

Conclusion
	All claims are rejected.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Raymond Phan, whose telephone number is (571) 272-3630.  The examiner can normally be reached on Monday-Friday from 6:30AM- 4:00PM.  The Group Fax No. (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [raymond.phan@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see hop://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 central telephone number is (571) 272-2100.


/RAYMOND N PHAN/
Primary Examiner, Art Unit 2185